DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Note
Claim 16 disclose a conditional statement “when the display device changes from the non-surround mode to the surround mode”.  Even though all of the limitations have been addressed (see rejections below), since only one of the “when” conditions have been claimed, the Examiner notes that the limitations and claims that depend on when the display device changes from the non-surround mode to the surround mode could be rendered moot if the Examiner finds prior art that discloses display device does not change from the non-surround mode to the surround mode. The Examiner requests that applicant either (1) claim both conditions or (2) positively claims all limitations and removes conditional clauses.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakkundi et al (US PG Pub No. 2015/0058877), in view of Veeramani et al (US PG Pub No. 2017/0188151).
Regarding claim 16, Lakkundi et al teaches a display device (Figure 1) comprising: 
a display [106] configured to display a video (Para. 0005); 
an audio output [318] configured to output sound (Figure 3; Para. 0005); 
a wireless transceiver configured to establish a wireless connection with at least one external speaker (Para. 0022 and 0029); and a controller configured to: set the display device to a surround mode or a non- surround mode according to the displayed video (i.e. if the content type is determined to be a movie, the audio processor 308 may enable surround sound or the surround sound mode may be disabled or not enabled and equalization associated with the particular genre of music may be applied (e.g., jazz, pop, rock, etc.))(Para. 0033) and when the display device changes from the non-surround mode to the surround mode (Para. 0045). The reference is unclear with respect to determine whether the wireless connection with the at least one external speaker is established, and cause the wireless transceiver to establish the wireless connection with the at least one external speaker based on a determination that the wireless connection with the at least one external speaker is not established.
In similar field of endeavor, Veeramani et al teaches determine whether the wireless connection with the at least one external speaker is established, and cause the wireless transceiver to establish the wireless connection with the at least one external speaker based on a determination that the wireless connection with the at least one external speaker is not established (Figures 4-5; Abstract, Para. 0033-35). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of accurately outputting signals to provide best viewing and/or listening experience to users.
Claim 17 is rejected wherein the controller is further configured to: cause an output of a 2-channel sound through the audio output and the at least one external speaker in the surround mode (Lakkundi: Para. 0016), and cause an output of a 1-channel sound through at least one of the audio output or the at least one external speaker in the non-surround mode (Lakkundi: Figure 2; Para. 0033).  
Claim 18 is rejected wherein the controller is further configured to: determine a genre of the displayed video, and set the display device to the surround mode based on a determination that the determined genre corresponds to a genre set to apply a surround function (Lakkundi: Figure 4A; Para. 0044-45).  
Claim 19 is rejected wherein the controller is further configured to determine the genre of the displayed video from an electronic program guide (EPG) (Lakkundi: Para. 0043).  
Claim 20 is rejected wherein the controller is further configured to determine a genre setting command for setting at least one genre to apply a surround function (Lakkundi: Para. 0039, 0045-46).  
Claim 21 is rejected wherein the controller is further configured to: determine a channel number of the displayed video, and set the display device to the surround mode based on a determination that the determined channel number corresponds to a channel number set to apply a surround function (Lakkundi: Para. 0057).  
Claim 22 is rejected wherein the controller is further configured to obtain a channel setting command for setting at least one channel number to apply a surround function (Lakkundi: Para. 0057).  
Claim 23 is rejected wherein the controller is further configured to: determine whether the displayed video corresponds to a video set to apply a surround function based on a determination that a display time of the displayed video exceeds a set time; and set the display device to the surround mode based on a determination that the displayed video corresponds to the video set to apply the surround function (Lakkundi: Figure 5; Para. 0050-51).  
Claim 24 is rejected wherein the controller is further configured to cause the display to display a message for determining whether to set the display device to the surround mode based on a determination that the displayed video corresponds to a video set to apply a surround function (Lakkundi: Para. 0020, 0046).  
Claim 25 is rejected wherein the controller is further configured to: set the display device to the surround mode based on a determination that a command for performing the surround mode is received, and set the display device to the non-surround mode based on a determination that the command for performing the surround mode is not received within a particular time period (Lakkundi: Figures 4A-B; Para. 0033, 0046).  
Claim 26 is rejected wherein the controller is further configured to: set the display device to the surround mode based on a determination that the 4 Attorney Docket No. 3110-3247displayed video corresponds to a video set to apply a surround function and set the display device to the non-surround mode based on a determination that the displayed video does not correspond to the video set to apply the surround function (Lakkundi: Figures 4A-B; Para. 0033). 
Regarding claim 28, Lakkundi and Veeramani, the combination teaches a storage configured to store surround environment information used in the surround mode, wherein the controller is further configured to cause an output sound according to the surround environment information based on establishing the wireless connection with at least one the external speaker (Lakkundi: Para. 0020, 0033, 0045 and Veeramani: Para. 0033-35).  
Claim 29 is rejected wherein in the surround mode, the audio output and the at least one external speaker output different sounds, and wherein the non-surround mode comprises at least: a TV speaker mode in which only the audio output outputs sound; a wireless speaker mode in which only the at least one external speaker outputs sound; or a speaker extension mode in which the audio output and the at least one external speaker output a same sound (Lakkundi: Para. 0045).  
Claim 30 is rejected wherein the controller is further configured to set the display device to at least one of the surround mode, the TV speaker mode, the wireless speaker mode, or the speaker extension mode according to the displayed video (Lakkundi: Para. 0045).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423